DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an index calculation unit” and “an evaluation unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “calculating an overlapping coefficient representing an overlapping degree of Gaussian distributions determined based on values of the index and an error component thereof”, but the interrelation of “Gaussian distributions” and the different index types (average distance, spring constant, and hexagonal order parameter) set forth in claim 1 is not clearly defined. Additionally, it is unclear how this calculating step would be achieved in the case where only one of the “at least one” of the indices of claim 1 is selected. Therefore, the features of claim 3 are not clearly set forth. For purposes of examination, the claim has been given the broadest reasonable 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 10 recites "A recording medium storing a cell evaluation program…" The broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). Examiner suggests amending the claim to "A non-transitory computer-readable recording medium…" commensurate with the disclosure in ¶0065 of the published specification and in concordance with the Kappos memo on Subject Matter Eligibility of Computer Readable Media, February 23, 2010, 1351 OG 212.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Review of Corneal Endothelial Specular Microscopy for FDA Clinical Trials of Refractive Procedures, Surgical Devices and New Intraocular Drugs and Solutions” (hereinafter “McCarey”; applicant-submitted prior art, 2011).
Regarding claim 1, McCarey discloses a cell evaluation method of evaluating quality of a cell population including a plurality of cells (Abstract, p.2-7), comprising: 
an index calculation step of calculating an index, based on a captured image of the cell population, the index including at least any one of an average distance representing a packing degree of the cells, a spring constant representing a degree of consistency in distances between the cells, and a hexagonal order parameter representing a degree to which an arrangement of the cells resembles a regular hexagon (p.2-3, Section on “Normal Endothelial Cell Layer Morphology”; “The endothelial cell morphology analysis includes: cell area ±S.D. (μm2), cell density (cells/mm2), polymegethism (coefficient of variation, CV), and pleomorphism (% of 6 sided cells).” Cell density is read here as the claimed “packing degree of the cells”, polymegethism is read as the claimed “spring constant”, and pleomorphism here is read as the claimed “hexagonal order parameter”, and each of these individually therefore satisfies the requirement that “at least one of” the recited index values be calculated.); and 
an evaluation step of evaluating the cell population, based on the index calculated in the index calculation step (p.2-7, “The degree of endothelial cell loss from disease, trauma, chemical toxicity, etc can be documented with specular microscopy as an increase in individual cell surface area and a decrease in the endothelial cell density for the cornea. The corneal endothelial cell wound repair is also reflected as an increase in the variation of individual cell areas, i.e. polymegethism or coefficient of variation (CV). Six-sided cells are an indication of an even distribution of membrane surface tension and of normal cells.”).

Regarding claim 2, claim 1 is incorporated, and claim 2 is rejected for being based on a conditional limitation of claim 1 where the Examiner has interpreted the conditional limitation as “the index including at least one of…a hexagonal order parameter”, and McCarey further discloses wherein the hexagonal order parameter is obtained based on six central angles of a hexagon formed of six cells closest to one cell from among the plurality of cells around which the six cells are centered (p.6, Section on “Hexagon Pattern”, first paragraph; “A cluster of adjacent cells grouped in a circle or rectangle are entered with dots. A nearest neighbor algorithm is used to calculate the area of the cell polygon47. The algorithm is based upon a pseudo-inscribed circle within a central cell. The average radius to the center of adjacent cells is determined to calculate the area of the cell. The endothelial cell morphology parameters of cell area and number of sides per cell are calculated.”). 

Regarding claim 5, claim 1 is incorporated, and McCarey further discloses wherein the cells have a two-dimensional hexagonal-grid close packed structure (p.2-3, Figure 7; “Six-sided cells are an indication of an even distribution of membrane surface tension and of normal cells. The polygon that has the greatest surface area relative to its perimeter is the hexagon…a perfect cornea should have 100% hexagons. The normal cornea can be expected to have 60% of the endothelial cell as hexagons.”).

Regarding claim 6, claim 1 is incorporated, and McCarey further discloses wherein the cells are corneal endothelial cells, epithelial cells, hepatic cells, or cultured cells of any type thereof (p.1, Abstract, Introduction; “The purpose of this review is to compare various methods of endothelial cell analysis”).

Regarding claim 7, claim 1 is incorporated, and McCarey further discloses wherein in the evaluation step, based on the index calculated in the index calculation step, quality of the cell population is predicted at a point in time later than when the captured image is captured (p.4, Section on “Change in Endothelial Cell Density with Age”, Figure 5; “Edelhauser and collaborators have observed an interesting relationship between the location of the endothelial cells and cell density decrease with age. The cell density decreases in the human cornea from the periphery to the center by 9% 28, 30. The cell density location effect is extended with increasing age as a further decrease in cell density”).

Regarding claim 8, claim 1 is incorporated, and McCarey further discloses the method being used to evaluate the cell population in a drug candidate substance (Abstract, p.4; “The topic of corneal endothelial cell loss in normal subjects with increasing age is of great concern when designing a clinical trial to assess the affects of a drug or surgical procedure on the corneal tissue.”). 

Regarding claim 9, claim 1 is incorporated, and McCarey further discloses wherein the index includes all of the average distance, the spring constant, and the hexagonal order parameter ((p.2-3, Section on “Normal Endothelial Cell Layer Morphology”; “The endothelial cell morphology analysis includes: cell area ±S.D. (μm2), cell density (cells/mm2), polymegethism (coefficient of variation, CV), and pleomorphism (% of 6 sided cells).”).

Claim 10 recites a device having elements which correspond to the steps recited in method claim 1. Therefore, the recited elements of Claim 10 are mapped to the McCarey reference in the same manner as the corresponding elements in Claim 1.    

Claim 11 recites a recording medium storing a program having elements which correspond to the steps recited in method claim 1. Therefore, the recited elements of Claim 11 are mapped to the McCarey reference in the same manner as the corresponding elements in Claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCarey, as applied to claim 1 above, in view of “A nonparametric measure of the overlapping coefficient” (hereinafter “Clemons”; 2000).
Regarding claim 3, claim 1 is incorporated, and McCarey does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Clemons does as follows.
Clemons teaches an overlap coefficient calculation step of calculating an overlapping coefficient representing an overlapping degree of Gaussian distributions determined based on values of the index and an error component thereof (Clemons, Abstract, Introduction, Fig. 1; “The overlapping coefficient, denoted by OVL, is defined to be the area intersected by graphing two probability density functions.”). 
Clemons is considered analogous art because it pertains to a well-known method of comparison used in evaluating distributions corresponding to different standard statistical techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McCarey to include a step of calculating an overlapping coefficient between distributions of different statistical parameters, as taught by Clemons, in order to accurately measure the agreement and/or differences between the multiple distributions (Clemons, Conclusion, last paragraph).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCarey, as applied to claim 1 above, in view of “Corneal Structural Changes in Nonneoplastic and Neoplastic Monoclonal Gammopathies” (hereinafter “Aragona”; 2016).
Regarding claim 4, claim 1 is incorporated, and McCarey does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Aragona does as follows.
Aragona teaches an ROC analysis step of performing ROC analysis with the index being a variable (Aragona, p.2659, Statistical Analysis, second paragraph; “The ROC curve is a useful method to represent the ability of tests or parameters to differentiate between normal and pathologic subjects. In a ROC curve, the true-positive rate (sensitivity) is designed as a function of the false-positive rate (1 - specificity) for different cutoff points of a parameter. The resulting area under the curve (AUC) indicates how well a parameter can distinguish between the examined groups: control or diseased.”).  
Aragona is considered analogous art because it pertains to determining corneal structural changes through analysis of corneal endothelial cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McCarey to include an ROC analysis step, as taught by Aragona, in order to determine how well the calculated cell morphological parameters can distinguish between diseased and healthy patients (Aragona, p.2659, Statistical Analysis, second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668